230 F.2d 952
56-1 USTC  P 9431
O. D. BRATTON, Appellant,v.UNITED STATES of America, Appellee.
No. 12548.
United States Court of Appeals Sixth Circuit.
March 2, 1956.

Lowell W. Taylor, Memphis, Tenn., for appellant.
H. Brian Holland, Ellis N. Slack, Henry L. Spencer and Marvin W. Weinstein, Washington, D.C., Millsaps Fitzhugh, Memphis, Tenn., for appellee.
Before SIMONS, Chif Judge, and ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel;


2
On consideration whereof, it appearing that the findings of fact of the District Court are supported by the record and that the applicable statutes were correctly applied, Lazier v. United States, 8 Cir., 170 F.2d 521; Smith v. United States, D.C., 85 F. Supp. 838, affirmed 6 Cir., 180 F.2d 357.  Cf. Stephenson v. Commissioner, 6 Cir., 101 F.2d 33, certiorari denied 307 U.S. 647, 59 S. Ct. 1046, 83 L. Ed. 1527.


3
And no reversible error appearing in the record:


4
It is ordered that the judgment of the District Court be and it hereby is affirmed.